Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ferguson (US 4109447 A).

Regarding claim 1, Ferguson discloses a lawnmower comprising: 
a housing (10); 
a plurality of wheels (14) disposed on the housing; 
a motor (15); and 
a blade assembly (see Fig. 14) connected to the motor configured to rotate about an axis parallel to a surface being mowed, the blade assembly comprising: 

a plurality of diverter blades (the blades associated with arrow C), each of the plurality of diverter blades associated with a cutting blade, wherein each of the plurality of diverter blades are configured to alter a cross-flow within the blade assembly to prevent the grass clippings from sticking to the plurality of cutting blades.
Regarding Claim 4, Ferguson discloses the lawnmower of Claim 1, wherein: each of the plurality of diverter blades comprises an airfoil with opposite curvature as compared to the associated cutting blade (col. 10 lines 60-66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 4109447 A).

Regarding Claim 2, Ferguson discloses the lawnmower of Claim 1.
Ferguson does not disclose wherein each of the plurality of cutting blades has a front angle between 26 degrees and 33 degrees.

It would have been obvious to one having ordinary skill in the art to provide the cutting blades disclosed by Ferguson with a front angle between 26 and 33 degrees as an alternative design for the same blade assembly.
Regarding Claim 3, Ferguson discloses the lawnmower of Claim 1.
Ferguson does not disclose wherein each of the plurality of cutting blades has a back angle between 85 and 95 degrees.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).
It would have been obvious to one having ordinary skill in the art to provide the cutting blades disclosed by Ferguson with a back angle between 85 and 95 degrees as an alternative design for the same blade assembly.
Regarding Claim 14, Ferguson discloses a lawnmower comprising: 
a housing (10); 
a plurality of wheels (14) disposed on the housing; 
a motor (15); and 
a blade assembly (see Fig. 14) connected to the motor configured to rotate about an axis parallel to a surface being mowed, the blade assembly comprising: 
a plurality of cutting blades (the blades associated with arrow A), each cutting blade defining an airfoil to produce a cross-flow for transiting grass clippings; and 
a plurality of diverter blades (the blades associated with arrow C), each of the plurality of diverter blades defining an airfoil, each of the plurality of diverter blades associated with a cutting blade, wherein each of the plurality of diverter blades are configured to alter a cross-flow within the blade assembly to prevent the grass clippings from sticking to the plurality of cutting blades.
Ferguson does not disclose each cutting blade having a front angle between 26 and 33 degrees and a back angle between 85 and 95 degrees.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).
It would have been obvious to one having ordinary skill in the art to provide the cutting blades disclosed by Ferguson with a front angle between 26 and 33 degrees, and a back angle between 85 and 95 degrees as an alternative design for the same blade assembly.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Kallara (US 7797915 B1).

Regarding Claim 5, Ferguson discloses the lawnmower of Claim 1.
Ferguson does not disclose a processor configured to receive a signal to power the motor, operate the motor in a reverse direction for a defined period of time to remove any stuck grass clippings from the cutting blades; and operate the motor in an operative direction.
In a similar reel mower, Kallara discloses a controller (121-125) which reverses the direction of a motor (116-120) driving a reel cutting units (111-115). 
It would be obvious to one of ordinary skill in the art to combine the mower disclosed by Zerbarini ‘226 with the controller disclosed by Kallara as a way to clear grass stuck in the reel (Kallara: col. 1 lines 6-9). 
Regarding Claim 15, Ferguson discloses the lawnmower of Claim 14. 
Ferguson does not disclose a processor configured to: receive a signal to power the motor; operate the motor in a reverse direction for a defined period of time to remove any stuck grass clippings from the cutting blades; and operate the motor in an operative direction.
In a similar reel mower, Kallara discloses a controller (121-125) which reverses the direction of a motor (116-120) driving a reel cutting units (111-115). 
It would be obvious to one of ordinary skill in the art to combine the mower disclosed by Ferguson with the controller disclosed by Kallara as a way to clear grass stuck in the reel (Kallara: col. 1 lines 6-9). 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 4109447 A) in view of Brayman (US 3596412 A) and Arnold (US 8348722 B2).

Regarding Claim 6, Ferugson discloses the lawnmower of Claim 1.
Ferguson does not disclose a cleaning and honing mechanism comprising: a deflectable armature disposed on an internal surface of the housing; and a cleaning and honing element disposed on the deflectable armature.
In a similar mower, Brayman discloses a deflectable armature (5) with a honing element (grinding stone 13).
It would be obvious to one of ordinary skill in the art to combine the mower disclosed by Ferguson with the armature and honing element disclosed by Brayman, as a way to sharpen the mower blades. 
Brayman does not disclose wherein the sharpening device is disposed on an internal surface of the housing. 
In the same field of endeavor, Arnold discloses a sharpening device (208) disposed on an internal surface of a mower housing (deck 15).
It would be obvious to one of ordinary skill in the art to modify the above combination disclosed by Ferguson and Brayman so that the honing armature is disposed within the mower housing, as disclosed by Arnold, as a way to transport the sharpening device with the mower deck. 
Regarding Claim 16, Ferguson discloses the lawnmower of Claim 14.
Ferguson does not disclose a cleaning and honing mechanism comprising: a deflectable armature disposed on an internal surface of the housing, or a cleaning and honing element disposed on the deflectable armature.
In a similar mower, Brayman discloses a deflectable armature (5) with a honing element (grinding stone 13).
It would be obvious to one of ordinary skill in the art to combine the mower disclosed by Ferguson with the armature and honing element disclosed by Brayman, as a way to sharpen the mower blades. 
Brayman does not disclose wherein the sharpening device is disposed on an internal surface of the housing. 
In the same field of endeavor, Arnold discloses a sharpening device (208) disposed on an internal surface of a mower housing (deck 15).
It would be obvious to one of ordinary skill in the art to modify the above combination disclosed by Ferguson and Brayman so that the honing armature is disposed within the mower housing, as disclosed by Arnold, as a way to transport the sharpening device with the mower deck.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 4109447 A) in view of Brayman (US 3596412 A) and Arnold (US 8348722 B2), and further in view of Bernhard (US 4694613 A).

Regarding Claim 7, the combination discloses the lawnmower of Claim 6.
The combination does not disclose wherein the cleaning and honing mechanism further comprises a linear motion element connected to the armature, wherein the cleaning and honing element is configured to moveably engage the linear motion element.
In the same field of endeavor, Bernhard discloses a honing element (20) configured to engage a linear motion element (24, col. 1 lines 64-67). 
It would be obvious to one of ordinary skill in the art to combine the linear motion element disclosed by Bernhard with the honing element and armature disclosed by Brayman as a way to ensure even sharpening along the length of the blade. 
Regarding Claim 17, the combination discloses the lawnmower of Claim 16.
The combination does not disclose wherein the cleaning and honing mechanism further comprises a linear motion element connected to the armature, wherein the cleaning and honing element is configured to moveably engage the linear motion element.
In the same field of endeavor, Bernhard discloses a honing element (20) configured to engage a linear motion element (24, col. 1 lines 64-67). 
It would be obvious to one of ordinary skill in the art to combine the linear motion element disclosed by Bernhard with the honing element and armature disclosed by Brayman as a way to ensure even sharpening along the length of the blade. 

Claims 8-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 4109447 A) in view of Brayman (US 3596412 A) and Negranti (US 20050036869 A1).

Regarding Claim 8, Ferguson discloses a system comprising: 
a lawnmower comprising: 
a housing (10); 
a plurality of wheels (14) disposed on the housing;
a motor; and 
a blade assembly (see Fig. 14) connected to the motor configured to rotate about an axis parallel to a surface being mowed, the blade assembly comprising: 
a plurality of cutting blades (the blades associated with arrow A), each cutting blade defining an airfoil to produce a cross-flow for transiting grass clippings; and 
a plurality of diverter blades (the blades associated with arrow C), each of the plurality of diverter blades associated with a cutting blade, wherein each of the plurality of diverter blades are configured to alter a cross-flow within the blade assembly to prevent the grass clippings from sticking to the plurality of cutting blades.
Ferguson does not disclose a cleaning station comprising: a cutting blade cleaning element; and at least one wheel recess, wherein the at least one wheel recess is disposed such that when corresponding wheels of the lawnmower engage the at least one wheel recess, the blade assembly is disposed at an operative location relative to the cutting blade cleaning element.
In the same field of endeavor, Brayman discloses a station (base 1) for a mower comprising a cleaning element (13). 
	It would be obvious to one of ordinary skill in the arty to combine the mower disclosed by Zerbarini ‘226 with the station disclosed by as a way to sharpen the mower blades.
Brayman does not disclose a wheel recess. 
In the same field of endeavor, Negranti discloses a vehicle station with a wheel recess (5). 
It would be obvious to one of ordinary skill in the art to combine the station disclosed by Brayman with the wheel recess disclosed Negranti by as way to ensure the mower does not move during cleaning or sharpening. 
Regarding Claim 9, the combination of Ferguson, Brayman, and Negranti discloses the system of Claim 8, wherein: the cutting blade cleaning element is spring biased (Brayman: col. 2 lines 72-74, turnbuckle 51 biases 13 with respect to the blade) to maintain positive contact with the blade assembly.
Regarding Claim 10, the combination discloses the system of Claim 8, wherein: the cleaning station further comprises one or more securing elements (Brayman: 19) configured to releasably engage the housing of the lawnmower and hold it in a defined position and orientation.
Regarding Claim 12, the combination discloses the system of Claim 8. 
The combination does not disclose wherein the cutting blade cleaning element comprises a brush.
The Examiner takes Official Notice that it is old and well known to use a brush for cleaning. 
It would have been obvious to one of ordinary skill in the art to modify the element disclosed by Brayman to be a brush as an alternative design for the same blade apparatus. 
Regarding Claim 13, the combination discloses the system of Claim 8, wherein the cutting blade cleaning element conforms to a size and shape of a cutting opening defined by the housing such that when the lawnmower is positioned in the cleaning station, the blade assembly is completely inaccessible (Brayman: the blades are not removed from the mower for sharpening, and the cleaning element contacts the blade through the cutting opening at the bottom of the housing).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 10 above, and further in view of Kallara (US 7797915 B1).

Regarding Claim 11, the combination discloses the system of Claim 10.
The combination does not disclose wherein the lawnmower further comprises a processor configured to: detect that the securing elements have engaged the housing; and operate the motor in a reverse direction for a defined period of time.
In a similar reel mower, Kallara discloses a controller (121-125) which reverses the direction of a motor (116-120) driving a reel cutting units (111-115). 
It would be obvious to one of ordinary skill in the art to combine the mower disclosed by the combination with the controller disclosed by Kallara as a way to clear grass stuck in the reel (Kallara: col. 1 lines 6-9). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 4109447 A) as applied to claim 14 above, and further in view of Vachon (US 6105350 A) and Schmid (US 5107566 A).

Regarding Claim 18, Ferguson discloses the lawnmower of Claim 14 comprising a rear mounted exhaust portion (53).
Ferguson does not disclose an exhaust diverter configured for transition between a first orientation wherein grass clippings are diverted to a left side exhaust, a second orientation wherein grass clippings are diverted to a right side exhaust, and a third orientation wherein grass clippings are split between the left side exhaust and right side exhaust.
In another mower, Schmid discloses an exhaust diverter (34) configured for transition between a first orientation wherein grass clippings are diverted to a left side exhaust (see Fig. 1B, arrow 46), a second orientation wherein grass clippings are diverted to a right side exhaust (arrow 44). 
It would be obvious to one of ordinary skill in the art to combine the mower disclosed by Ferguson with the exhaust diverter disclosed by Schmid as way to selectively divert clippings to one side. 
Schmid does not disclose a third orientation and a third orientation wherein grass clippings are split between the left side exhaust and right side exhaust.
In a similar exhaust diverter, Vachon discloses a diverter that can divert clippings between two exhaust directions (see Fig. 5).
It would be obvious to one of ordinary skill in the art to modify the exhaust diverter disclosed by Schmid with the exhaust diverter disclosed by Vachon as way to selectively divert clippings to both sides. 
Regarding Claim 19, the combination of Ferguson, Schmid and Vachon discloses the lawnmower of Claim 18, wherein the rear mounted exhaust portion is configured to be placed in a raised orientation (Schmid: see Fig. 3, the height h’ can be adjusted).
Regarding Claim 20, Ferguson, Schmid, and Vachon disclose the lawnmower of Claim 18, wherein the rear mounted exhaust portion comprises a discharge bottom panel (Schmid: 42b, 43b) configured to transition from a first orientation substantially parallel to the surface being cut to a second orientation substantially perpendicular to the surface being cut (col. 5 lines 17-20, the panels are pivotable to adjust the pitch of the discharge path).






Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        






/M.I.R./Examiner, Art Unit 3671